DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to applicant’s communication filed on 11/03/2020. Claims 1-4, 6-9 and 11-14 were pending.
Claims 1-4, 6-9 and 11-14 are now allowed.

REASONS FOR ALLOWANCE

The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“each of the one or more executable components identified in the request by a hash of the source code corresponding to the compiled code, the broker including one or more first interfaces to one or more local repositories including one or more candidate executable components and one or more second interfaces, being different from the one or more second first interfaces, to the one or more cloud service providers which are queried via a network when the one or more candidate executable components fail to satisfy the request for the one or more executable components, the broker, in response to the request, querying, using the one or more first interfaces, the one or more local repositories and querying, using the one or more second interfaces, the one or more cloud service providers to determine whether one or more requested executable components are stored in the one or more local repositories or the one or more cloud service providers, and selecting, based on a determination that one or more requested executed components is stored in at least one of the one or more local repositories and the one or more cloud service providers, at least one of a first local repository in the one or more local repositories and a first cloud service provider in the one or more cloud service providers to respond to the request; receiving, from the broker and in response to the request, at least a first executable component that is available at the selected first cloud service provider and at least a second executable component that is available at the selected first local repository; compiling, by the broker, when at least a portion of the one or more executable components are indicated as 

Dependent claims 2-4, 7-9 and 12-14 are allowed at least by virtue of their dependencies from the independent claims 1, 18 and 29. Thus, claims 1-4, 6-9 and 11-14 are hereby allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
3/10/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447